UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6465



CHILES P. EVANS,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections; FRED SCHILLING, Department of
Corrections Medical (Head); L. KELLY, Warden -
SX-1,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00404-JBF)


Submitted: July 19, 2007                      Decided:   July 25, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chiles P. Evans, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chiles   P.   Evans   appeals   the   district    court’s      order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.                Evans v.

Johnson,   No.   2:06-cv-00404-JBF   (E.D.   Va.   Mar.     7,   2007).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -